Citation Nr: 1422773	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a service connection claim for a right knee disability and, if so, whether service connection is warranted.  

2. Whether new and material evidence has been submitted to reopen a service connection claim for a left knee disability and, if so, whether service connection is warranted. 

3. Whether new and material evidence has been submitted to reopen a service connection claim for sarcoidosis with loss of right eye and, if so, whether service connection is warranted. 

4. Entitlement to service connection for a left ankle disability. 

5. Entitlement to a compensable rating for hypertension.

6. Entitlement to a rating greater than 10 percent for right ankle strain.

7. Entitlement to a rating greater than 20 percent prior to January 20, 2011, and greater than 40 percent as of January 20, 2011, for lumbosacral strain. 

8. Entitlement to a separate compensable rating for a neurologic abnormality, to include nerve root impingement and sciatica, associated with service-connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from August 1990 to February 1990, and from April 1990 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009, March 2010, and October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a January 2014 hearing before the undersigned.  A transcript is of record. 

The Veteran submitted additional evidence in February 2014 after the claims file was transferred to the Board, and waived his right to initial consideration of this evidenced by the AOJ.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

The Veteran's June 2009 written statement raised service connection claims for arthritis of the hands and depression.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The service connection claims for disabilities of the bilateral knees, sarcoidosis, and a left ankle disability, the increased rating claim for a right ankle strain, and the evaluation of the Veteran's sciatica with nerve root impingement are addressed in the REMAND portion of the decision below, and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed May 2007 rating decision denied reopening the service connection claim for a right knee disability, and denied service connection for a left knee disability. 

2. Additional evidence received since the May 2007 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claims for bilateral knee disabilities. 

3. An unappealed January 2002 rating decision denied service connection for a respiratory condition and right eye blindness, which were manifestations of the Veteran's sarcoidosis. 

4.  Additional evidence received since the January 2002 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for sarcoidosis. 

5. The Veteran does not allege any error of fact or law with regard to the 20 and 40 percent ratings assigned his service-connected lumbosacral strain, but rather has expressed satisfaction with these ratings. 


CONCLUSIONS OF LAW

1. The May 2007 rating decision, which denied reopening the service connection claim for a right knee disability, and denied service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been submitted to reopen the service connection claims for bilateral knee disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The January 2002 rating decision, denying service connection for a respiratory condition and right eye blindness, which were manifestations of sarcoidosis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4. New and material evidence has been submitted to reopen the service connection claim for sarcoidosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5. The appeal of entitlement to a rating greater than 20 percent prior to January 20, 2011, and greater than 40 percent as of January 20, 2011, for lumbosacral strain is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claims for bilateral knee disabilities and sarcoidosis.  For the following reasons, the Board finds that reopening is warranted.  

Service connection for sarcoidosis, as manifested by a respiratory condition and right eye blindness, was denied on the merits in a January 2002 rating decision.  A May 2007 rating decision denied reopening the service connection claim for a right knee disability, and denied service connection for a left knee disability.  The Veteran was notified of these decisions and his appellate rights in January 2002 and May 2007 letters, in accordance with 38 C.F.R. § 19.25 (2013).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the January 2002 and May 2007 rating decisions; the evidence on which the reopening of these claims is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, these rating decisions are final, and new and material evidence is therefore required to reopen the claims.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(a); 20.1103 (2013). 

With regard to the claims for bilateral knee disabilities, new and material evidence has been submitted in the form of letters dated in April 2012 and November 2012 from J. Zouzoulas, MD, and J. Dauphin, MD, respectively, finding in favor of a relationship to service.  At the time of the May 2007 rating decision, a positive nexus opinion was not of record.  Accordingly, these letters relate to an unestablished fact necessary to reopen the claims, and raise a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted. 

With regard to the claim for sarcoidosis, this claim was again denied in an April 2010 rating decision which the Veteran did not appeal.  However, within one year of this decision, the Veteran submitted new and material evidence in the form of January 2011 and January 2014 written statements by witnesses, two of whom served with the Veteran, who attested to observing spots on the Veteran's skin during service and shortly after he separated from service in 1994, which they stated were later diagnosed as sarcoidosis.  The treatment records reflect that sarcoidosis is manifested by skin lesions.  A February 2010 letter by Dr. Zouzoulas states that skin lesions can be the first manifestation of this disease, and thus the presence of them in service would establish a relationship to service.  Although this letter was in the claims file at the time of the April 2010 rating decision, there were no witness statements previously of record with regard to whether the Veteran had ulcers or legions on the skin during service or within the first year of separation which might represent an early manifestation of sarcoidosis.  When considered in the context of the evidence of record at the time of the April 2010 rating decision, these statements constitute new and material evidence, as they relate to the unestablished fact of whether there were signs or manifestations of sarcoidosis in service.  Their credibility is presumed for the purposes of determining whether new and material evidence has been submitted.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the sarcoidosis claim is reopened.  See 38 C.F.R. § 3.156(a).  Moreover, because these letters were submitted within one year of the April 2010 rating decision, that decision is not final, and the newly submitted evidence thus relates back to the June 2009 claim from which it arose.  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466. 

II. Dismissal of Appeal

The Board will dismiss the appeal of the evaluations assigned the Veteran's lumbosacral strain.  At the January 2014 hearing, his representative stated that the Veteran did not "have a disagreement" with the 40 percent rating assigned his lumbosacral strain effective January 20, 2011, and was "satisfied" with the 20 percent rating assigned before that date.  Hearing Transcript, p. 29.  His only contention was that a separate rating is warranted for radiculopathy, which the Board will address below.  

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 C.F.R. § 20.202.  Not only does the Veteran not allege any error of fact or law with respect to the evaluations assigned his lumbosacral strain, but has made it clear he is satisfied with these ratings.  

Accordingly, the appeal of entitlement to a rating greater than 20 percent prior to January 20, 2011, and greater than 40 percent as of January 20, 2011, for lumbosacral strain is dismissed.  See id.


ORDER

New and material evidence has been submitted to reopen the service connection claim for a right knee disability; the appeal is granted to this extent only. 

New and material evidence has been submitted to reopen the service connection claim for a left knee disability; the appeal is granted to this extent only.

New and material evidence has been submitted to reopen the service connection claim for sarcoidosis with loss of right eye; the appeal is granted to this extent only. 

Entitlement to a rating greater than 20 percent prior to January 20, 2011, and greater than 40 percent as of January 20, 2011, for lumbosacral strain is dismissed. 


REMAND

While the Board sincerely regrets the delay, the service connection claims for bilateral knee disabilities, sarcoidosis with right eye blindness, and a left ankle disability, and the increased rating claims for a right ankle disability and neurological manifestations of the Veteran's lumbosacral strain must be remanded for further development to ensure an informed decision, to satisfy all due process requirements, and to afford the claims every due consideration.

With regard to the service connection claims for bilateral knee disabilities, a VA examination and opinion are warranted.  In this regard, there are favorable nexus opinions dated in April 2012 and November 2012 by private treating physicians finding that the Veteran's knee conditions were related to the trauma or impact on the knees from parachute jumps and physical training in service.  However, these opinions appear to assume that the Veteran experienced knee problems in service and ever since that time, and yet do not account for the fact that the service treatment records are negative for symptoms or findings respecting the knees, that the Veteran denied knee problems in the March 1994 report of medical history at separation, that his lower extremities including range of motion were found to be normal in the April 1994 separation examination report, and that a September 1994 VA examination report shows that the Veteran reported a number of medical conditions, including with regard to the ankles, feet, and back, but did not mention his knees.  The VA examiner also did not report findings with regard to the knees after conducting a musculoskeletal examination.  

The earliest documentation of knee problems are private treatment records dated in early 2001, over six years after separation from service in April 1994, showing a recent history of right knee pain with no mention of service or long-standing knee problems.  Notably, a March 2001 private treatment record states that the Veteran's right knee pain and swelling had been present for about six weeks at the time, and then later states that the Veteran's "chondromalacia of his patella may have been bothering him for many years and certainly could have been aggravated by him being a paratrooper with somewhere between 25 and 50 jumps."  As this finding appears to be speculative and inconsistent with the earlier observation that the Veteran's right knee pain had been present for six weeks, or with the history outlined in the preceding paragraph, it is not sufficient to make an informed decision.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was speculative and thus not sufficient by itself to support the claim (emphasis in original); 38 C.F.R. § 3.102.  The Board is unable to make this determination of its own accord, as it clearly requires medical judgment.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Accordingly, a VA examination and opinion are warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (observing that VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim); accord Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  

With regard to the service connection claim for sarcoidosis, a VA examination and opinion are warranted to assess the likelihood that skin conditions in service were an early manifestation of sarcoidosis (which is manifested, in part, by lesions on the skin) or whether there were other signs of sarcoidosis in service or the first year following separation.  

Concerning the service connection claim for a left ankle disability, a January 2011 VA examination report is not sufficient to decide the claim.  In the report, the examiner opined that a chronic right ankle disorder was established during service as there were two notations of right ankle problems, in April 1991 and May 1991.  Thus, the examiner found in favor of a relationship to service.  However, the examiner concluded that a chronic left ankle disorder in service had not been established because there was only one notation of left ankle pain in March 1992 following an injury.  This finding is not accurate, however, as the Veteran in fact sustained two left ankle injuries in service.  He twisted his left ankle in August 1990, and then injured his left ankle again in March 1992 following a parachute jump, as shown in the service treatment records.  Indeed, it appears the Veteran only had one right ankle injury in service, and the March 1992 left ankle injury was more recent than the right ankle injury in 1991.  Thus, a principled distinction cannot be made between the Veteran's left and right ankle conditions in terms of their possible relationship to service based on the examiner's stated reasoning.  Accordingly, a new examination and opinion are required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Although there are favorable private nexus opinions of record with regard to the ankles, they are not sufficient to decide the claim for the same reasons discussed above respecting the Veteran's knees.  In this regard, although the Veteran reported a history of ankle injuries and a "bad ankle" at separation, and submitted a claim for such in April 1994, there were no present complaints or findings of ankle problems at separation, and a September 1994 VA examination report shows that no abnormalities of the ankles were found on examination.  The only symptom mentioned at the time was popping of the ankles.  Thereafter, there is no mention of ankle problems in voluminous private treatment records reflecting, among other conditions, reports of back, knee, shoulder, and hand pain, until May 2005, which is over ten years later.  Moreover, according to the January 2011 VA examination report, an X-ray study of the ankles was normal, and the only objective pathology noted (as reflected in the August 2011 addendum) was pain and mild swelling over the medial malleolus.  Thus, a nexus opinion is required that takes into account this history in order to make an informed decision.

With regard to the increased rating claim for hypertension, a VA examination was last performed in June 2009, and is now almost five years old.  There is evidence of worsening hypertension since that time.  For example, a November 2013 VA treatment record reflects a blood pressure reading showing systolic blood pressure of 163 and diastolic blood pressure of 112.  A January 2014 private treatment record shows systolic blood pressure of 152 and diastolic blood pressure of 104.  Accordingly, a new VA examination is warranted to assess the current level of severity of the Veteran's hypertension.  See 38 C.F.R. § 3.327(a) (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

With regard to the increased rating claim for the right ankle, the Veteran stated at the hearing that his ankle had worsened since it was last examined by VA in January 2011.  As the examination is over three years old, and the Veteran has reported worsening of the ankle, a new VA examination is warranted to assess the current level of severity of this disability.  See id.

Finally, with regard to the separate evaluation of neurological manifestations of the Veteran's lumbosacral strain, a VA neurological examination should be conducted to assess the level of severity of his nerve root impingement and sciatica, and the RO must then determine the appropriate rating(s) to be assigned since the date of claim in May 2009.  At the January 2014 hearing, the Veteran argued that a separate rating should be assigned for radiculopathy associated with his lumbosacral spine strain.  The Board agrees.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, NOTE (1) (2013).  Private magnetic resonance imaging (MRI) studies dated in November 2007 and February 2010 revealed foraminal disc protrusion at L4-5.  The November 2007 MRI study report states that the disc protrusion caused impingement of the left L5 nerve root.  A November 2007 private treatment record also reflects a diagnosis of sciatica, and private treatment records dated in 2008 show that the Veteran underwent a series of L5 nerve root injections to alleviate symptoms of radiculopathy, with radiating pain and numbness into the left leg, hip, thigh, calf, back of knee, and foot, as reflected, for example, in an October 2007 private treatment record. 

Accordingly, the evidence establishes neurological involvement of the Veteran's lumbosacral spine strain, and therefore a separate rating is warranted under the General Rating Formula.  See id.  As the AOJ has not yet evaluated the Veteran's neurological impairment, to include sciatica, the Board may not do so in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by AOJ, the Board must consider whether there would be prejudice to the veteran).  Thus, as discussed below, the Board will remand the issue of the appropriate rating to be assigned the Veteran's nerve root impingement and sciatica for initial consideration by the RO. 

On remand, the AOJ should also take the opportunity to obtain any outstanding VA treatment records, and request the Veteran to identify any additional private treatment records in support of his claims. 

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to identify any treatment records pertaining to the claims being remanded.  Then, take appropriate steps to secure copies of any treatment records identified by him which are not currently of record, including all VA treatment records, and any private treatment records if the Veteran has furnished the necessary authorization.  

All efforts to obtain these records must be documented and associated with the claims file, to include any negative responses received.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately his responsibility to submit the records in question. 

2. Obtain all VA treatment records from the Salisbury, North Carolina VA Medical Center (VAMC), including the Charlotte clinic, dated prior to December 2009, and since January 2014 and associate them with the claims file (preferably the Virtual File).  

3. Then, schedule the Veteran for a VA examination to assess the likelihood that he has current knee conditions incurred in or aggravated by active service.   The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's current bilateral knee disorders were at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated by impacts on the knees from multiple parachute jumps and physical training exercises during active service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The examiner should consider (but need not specifically discuss) the favorable nexus opinions in April 2012 and November 2012 letters by private treating physicians (Dr.'s Dauphin and Zouzoulas), and also the fact that knee problems are not mentioned in the service treatment records (although other orthopedic problems are), that the April 1994 separation examination report shows that the Veteran's knees were evaluated as normal at separation, that he denied a history of knee problems at separation, that no knee problems were mentioned or found a few months after separation in a September 1994 VA examination, and that private treatment records dated in early 2001 constitute the earliest documentation of knee problems, at which time he reported that right knee pain had been present for several weeks.

The examiner must provide a complete explanation for the conclusion reached.  

4. Schedule the Veteran for a VA examination to assess the likelihood that there were signs or symptoms of sarcoidosis during service or in the first year after service.  The examination must be performed by a medical doctor with an appropriate background, such as a rheumatologist, internist, pulmonologist, or other doctor qualified to identify manifestations of sarcoidosis.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's sarcoidosis was at least as likely as not (i.e., to at least a 50:50 degree of probability) incurred in or aggravated by active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

In rendering the opinion, the examiner must address the likelihood that the following were manifestations of sarcoidosis: 
A. A recurrent skin rash on the right hand which started in active service and consisted of small lesions between the fingers, as reflected in a September 1994 VA examination report.  The lesions had dried up and not recurred at the time of the examination.  
It should be noted that when asked about a history of rashes around the time of the initial diagnosis (which was rendered in October 1997 based on sinus problems and swollen eyes), the Veteran denied such a history apart from a rash on his hands during service which subsequently resolved without treatment, as reflected in a December 1997 private treatment record. 
B. A "tick bite" (as diagnosed by the treating clinician) on the right calf with swelling at the site, a bruising ring around the site, and knotted masses in the center of the ring, with no tenderness and no pain, as reflected in a June 1992 serve treatment record.  The Veteran reported being tired at the time. 
C. A "pea sized nodule" on the left upper extremity which was non-tender, about 1 centimeter in diameter, soft, non-tender, and normal in feeling, as reflected in a March 1991 service treatment record. 
D. Redness in the left eye around the conjunctiva and sclera diagnosed as conjunctivitis ("pink eye") in a December 1992 service treatment record.  The Veteran stated that he woke up with the lids stuck together.  Notably, sarcoidosis was initially diagnosed in 1997 after the Veteran woke up with his eyes swollen completely shut after several months of recurring problems with his sinuses.  The Veteran was found to have a granulomatous inflammation suggestive of sarcoidosis. 
E. Any other signs or symptoms of sarcoidosis during service or the first year following separation. 
The examiner must provide a complete explanation for the conclusion reached.  

5. Schedule the Veteran for a VA examination to assess the likelihood that his left ankle disorder is related to service or to his service-connected right ankle disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render the following opinions:
A. Direct service connection: Whether the Veteran's current right ankle disorder was at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated by injuries sustained in active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  
The examiner should consider (but need not specifically discuss) the favorable nexus opinions in April 2012 and November 2012 letters by private treating physicians (Dr.'s Dauphin and Zouzoulas), as well as the fact that the Veteran twisted his left ankle in August 1990, and then again injured his left ankle in March 1992 following a parachute jump, as reflected in the service treatment records.  A September 1994 VA examination of the ankles was normal, and there is no mention of ankle problems in subsequent treatment records until May 2005.  A January 2011 VA X-ray study was normal. 
B. Secondary service connection: Whether it is at least as likely as not that the Veteran's current left ankle disorder was caused or aggravated by his service-connected right ankle disorder due to an abnormal gait or weight shifting. If the examiner finds that the Veteran's left ankle disorder was not caused by his right ankle disorder, the examiner must still address whether the left ankle disorder was aggravated (i.e. permanently worsened) by the right ankle disorder. 
The examiner must provide complete explanations for the conclusions reached. 

6. Schedule the Veteran for a VA examination to assess the current severity of his hypertension.  The examiner should fill out the appropriate Disability Benefits Questionnaire (DBQ) and describe all functional impairment.

7. Schedule the Veteran for a VA examination to identify and evaluate all impairment involving his service-connected right ankle disability.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner must be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the right ankle.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner must describe all functional impairment associated with the Veteran's right ankle.  A complete explanation for all opinions must be provided.

8. Schedule the Veteran for a VA neurological examination to assess the severity of his L4-5 nerve root impingement, sciatica, and any other neurological manifestations of his service-connected lumbosacral strain.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner should fill out the appropriate Disability Benefits Questionnaire (DBQ) and describe all functional impairment.  A complete explanation for all opinions must be provided.

9. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

10. Finally, after completing any other necessary development, readjudicate the claims on the merits, to include the evaluation of neurological manifestations of the Veteran's lumbosacral strain.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


